—Judgment, Supreme *133Court, New York County (Jay Gold, J.), rendered March 4, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
Defendant’s request for an agency charge was properly denied. There was no reasonable view of the evidence that defendant participated in the drug sale only because he wished to serve as an agent for the undercover buyer, a complete stranger (see, People v Herring, 83 NY2d 780).
The court’s summary denial of defendant’s motion to set aside the verdict, made on the ground of newly discovered evidence (CPL 330.30 [3]), was proper (see, People v Taylor, 246 AD2d 410, 412, lv denied 91 NY2d 978; People v Johnson, 208 AD2d 562, lv denied 84 NY2d 937).
On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.